287 F.2d 884
Thomas J. HYLAND et al., Appellants,v.Robert WATSON et al., Appellees.
No. 14254.
United States Court of Appeals Sixth Circuit.
February 10, 1961.

1
William R. Coen, Dayton, Ohio, White, Zimmerman & Coen, Dayton, Ohio, on brief, for appellants.


2
Kathryn H. Baldwin, Department of Justice, Washington, D. C., George Cochran Doub, Asst. Atty. Gen., Hugh K. Martin, U. S. Atty., Columbus, Ohio, Alan S. Rosenthal, Attorney, Department of Justice, Washington, D. C., on brief, for appellees.


3
Before McALLISTER, Chief Judge, WEICK, Circuit Judge, and BOYD, District Judge.

ORDER.

4
This cause has been heard and considered upon oral arguments, briefs of counsel, and upon the record;


5
And it appearing that the order of dismissal of the District Court, upon authority of White et al. v. Gates, Jr., Secretary of the Navy, et al., 102 U.S.App. D.C. 346, 253 F.2d 868, certiorari denied 356 U.S. 973, 78 S.Ct. 1136, 2 L.Ed.2d 1147, was a proper disposition of the case;


6
The judgment of the District Court is affirmed, and it is so ordered.